                                                                   .,

                                                                  ll lTS
                                                                  '!
                                                                     .'· DC SDNY
                                                                      /DOCUMENT
                                                                      '
                                                                        ELECTRONICALLY FILED
                                                                   / Zioc#:             ~ 1•
UNITED STATES DISTRICT COURT                                       LI2~!\TE FTLED:i<(ft><[~~:
SOUTHERN DISTRICT OF NEW YORK

-----------------------------X
UNITED STATES OF AMERICA                                     CONCURRENCE OF UNITED
                                                             STATES IMMIGRATION AND
                                                             CUSTOMS ENFORCEMENT

MARIO AMILCAR ESTRADA ORELLANA                                19 CR 328 (JSR)

                Defendant.

-----------------------------X


         Based upon consideration of the applicable law and the defendant's statement, I hereby

concur, on behalf of United States Immigration and Customs Enforcement, in the United States

Attorney's request that a judicial order of removal be granted against the defendant.


Dated:         New York, New York
               January 29, 2020 ,


                                                     Je-   me White                     -----
                                                     Deputy Field Office Director
                                                     Enforcement and Removal Operations
                                                     United States Immigration and
                                                     Customs Enforcement
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA                                                   NOTICE OF INTENT TO
                                                                           REQUEST JUDICIAL
         - against -                                                       REMOVAL

MARIO AMILCAR ESTRADA ORELLANA                                             19 CR 328 (JSR)

                   Defendant.

-----------------------------X

         NOTICE IS HEREBY GIVEN TO MARIO AMILCAR ESTRADA ORELLANA ("the

defendant") and to his attorney ofrecord, Robert Feitel, Esq., that upon conviction of the defendant

for violation of Title 21 United States Code, Sections 963, 952(a), 959(a), 959(c), 960(a)(l),

960(a)(3), and 960(b)(2)(B), the United States ofAmerica shall request that the Court issue a Judicial

Order of Removal against the defendant pursuant to Section 238(c) of the Immigration and

Nationality Act of 1952, as amended, 8 U.S.C. § 1228(c).

Dated:             New York, New York
                   January 30, 2020
                                                                   GEOFFREY S. BERMAN
                                                                   United States Attorney
                                                                   Southern District of New York

                                                             By:   'J~YvJ
                                                                   Jason Richman      '
                                                                   Assistant United States Attorney


                                                                   ·Matthew Laroche
                                                                    Assistant United States Attorney
                                                                                     '•   ...
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                     ..
·····························X
UNITED STATES OF AMERICA                                      NOTICE OF INTENT TO
                                                              REQUEST JUDICIAL
         •against•                                            REMOVAL

MARIO AMILCAR ESTRADA ORELLANA                                19 CR 328 (JSR)

               Defendant.

·······················-·-···X

         NOTICE IS HEREBY GIVEN TO MARIO AMILCAR ESTRADA ORELLANA ("the

defendant") and to his attorney ofrecord, Robert Feitel, Esq., that upon conviction of the defendant

for violation of Title 21 United States Code, Sections 963, 952(a), 959(a), 959(c), 960(a)(l),

960(a)(3), and 960(b)(2)(B), the United States ofAmerica shall request that the Court issue a Judicial

Order of Removal against the defendant pursuant to Section 238(c) of the Immigration and

Nationality Act of 1952, as amended, 8 U.S.C. § 1228(c).

Dated:          New York, New York
                January 30, 2020                                          ••
                                                      GEOFFREY S. BERMAN
                                                      United States Attorney
                                                      Southern District of New York

                                               By:        J~~'
                                                       Jason Richman
                                                       Assistant United States Attorney


                                                       Matthew Laroche
                                                       Assistant United States Attorney
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA                                          FACTUAL ALLEGATIONS IN
                                                              I   SUPPORT OF JUDICIAL
         - against-                                               REMOVAL

MARIO AMILCAR ESTRADA ORELLANA                                    19 CR 328 (JSR)

                   Defendant.

-----------------------------X

         NOTICE IS HEREBY GIVEN TO MARIO AMILCAR ESTRADA ORELLANA (''the

defendant") and to his attorney of record, Robert Feitel, Esq., that the United States of America

alleges the following facts in support of the Notice of Intent to Request Judicial Removal:

          1.       The defendant is not a citizen or national of the United States.

         2.        The defendant is a native of Guatemala and a citizen of Guatemala.

         3.        The defendant was admitted into the United States as a noll!mmigrant visitor pursuant

to a B-2 visa at or near Miami, Florida, on or about April 17, 2019, with a period of authorized

admission until October 16, 2019.

         4.        The defendant remained in the United States beyond October 16, 2019, without

authorization from the Department of Homeland Security.

         5.        At the time of sentencing in the instant criminal proceeding, the defendant will be

convicted in the United States District Court, Southern District of New York, of Participating in a

Conspiracy to Import 500 grams and more of Cocaine into the United States; and to Manufacture and

Distribute 500 grams and more of Cocaine, knowing and intending that it would be ~lawfully
imported into the United States, in a violation of Title 21 United States Code, Sections 963, 952(a),

959(a), 959(c), 960(a)(l), 960(a)(3), and 960(b)(2)(B).

        6.      The maximum sentence for violations of Title 21, United States Code, Sections 963,

952(a), 959(a), 959(c),960(a)(l), 960(a)(3),, and Q60(b)(2)(B) is a term of imprisonment of40 years.

        7.      The defendant is, and at time of sentencing will be, subject to removal from the

United States pursuant to: (1) Section 237(a)(l)(B) ofthe Immigration and Nationality Act ("INA" or

the "Act"), as amended, 8 U.S.C. § 1227(a)(l)(B), as a person who after admission as a

nonimmigrant under Section 101(a)(15) of the Act, remained in the United States for a time longer

than permitted, in violation of this Act or any other law of the United States, (2) Section

237(a)(2)(B)(i) of the Act, as amended, 8 U.S.C. § 1227(a)(2)(B)(i), as a person who at any time

after admission has been convicted of a violation of (or a conspiracy or attempt to violate) any law or

regulation of a State, the United States, or a foreign country relating to a controlled substance (as

defined in section 802 of Title 21) other than a single offense involving possession for one's own use

of30 grams or less of marijuana, (3) Section 237(a)(2)(A)(iii) of the Act, as amended, 8 U.S.C. §

1227(a)(2)(A)(iii), as a person who is convicted of an aggravated felony at anytime after admission

as defined in section 101(a)(43)(B) of the Act, illicit trafficking in a controlled substance (as defined

in section 802 of Title 21), including a drug trafficking crime (as defined in section 924(c) of Title

18), and (4) Section 237(a)(2)(A){iii) of the Act, as amended, ·g U.S.C. § 1227(a)(2)(A)(iii), as a

person who is convicted of an aggravated felony at any time after admission as defined in section

IO I (a)(43 )(U) of the Act, a law relating to an attempt or conspiracy to commit an offense described

in section 10l(a)(43) of the Act.



       WHEREFORE, pursuant to Section 238(c) of the INA, 8 U.S.C. § 1228(c), the United States
of America requests that the Court, at the time of sentencing, order that the defendant be removed

from the United States to Guatemala.


Dated:        New York, New York
              January 30, 2020
                                                        I
                                                        '
                                                    GEOFFREY S. BERMAN
                                                    United States Attorney
                                                    South~istrict of New York

                                             By:
                                                         ,-5~
                                                    Jason Richman
                                                    Assistant United States Attorney


                                                    Matthew Laroche
                                                    Assistant United States Attorney
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- - - - - - - - -· - - - - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA                                            DEFENDANT'S PLEA
                                                                    STATEMENT IN
                                                                    SUPPORT OF
                                                                    JUDICIAL
          - against-                                                REMOVAL

MARIO AMILCAR ESTRADA ORELLANA                                      19 CR 328 (JSR)

                    Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - -X


          MARIO AMILCAR ESTRADA ORELLANA, defendant in the above-captioned criminal

proceeding, hereby states as follows:

          1.        My true and correct name is MARIO M11LCAR ESTRADA ORELLANA.

          2.        I received a Notice oflntent to Request Judicial Removal ("Notice"), dated January

30, 2020. I am the person identified in that document. I hereby waive my right, pursuant to Section

238(c)(2)(A) of the Immigration and Nationality Act of 1952, as amended ("INA"), 8 U.S.C.

§ 1228(c)(2)(A), to have the Notice served upon me prior to the commencement of the trial or entry

of a guilty plea in this case.

          3.        I received the Factual Allegations in Support of Judicial Removal ("Allegations"),

dated January 30, 2020. I hereby waive my right, pursuant to Section 238(c)(2)(B) of the INA, 8

U.S.C. § 1228(c)(2)(B), to have the allegations served 30 days prior to sentencing.

          4.        My rights in a judicial removal proceeding have been fully explained to me by my

attorney, Robert Feitel, Esq.               After consultation with counsel and understanding the legal
consequences of doing so, I knowingly and voluntarily waive the right to the notice and hearing

provided for in Section 238(c)(2) of the INA, 8· U.S.C. § 1228(c)(2), and further waive any and all
                                                 '

rights to appeal, reopen, reconsider, or otherwise challenge this order. I understand the rights I

would possess in a contested administrative proceeding and I waive these rights, including my right
                                                 !.
                                                 '
to examine the evidence against me, present: evidence on my own behalf, and cross-examine

witnesses presented by the United States. I understand these rights and waive further explanation by

the Court.

        5.     I hereby admit that all of the factual allegations set forth in the Allegations are true

and correct as written.

        6.     I hereby concede that I am removable from the United States pursuant to: ( 1) Section

237(a)(l)(B) of the Immigration and Nationality Act ("INA" or the "Act"), as amended, 8 U.S.C. §

1227(a)(l)(B), as a person who after admission as a nonimmigrant under Section 10l(a)(l5) of the

Act, remained in the United States for a time longer than permitted, in violation of this Act or any

other law of the United States, (2) Section 237(a)(2)(B)(i) of the Act, as amended, 8 U.S.C. §

1227(a)(2)(B)(i), as a person who at any time after admission has been convicted ofa violation of (or

a conspiracy or attempt to violate) any law or regulation of a State, the United States, or a foreign

country relating to a controlled substance (as defined in section 802 of Title 21) other than a single

offense involving possession for one's own use of 30 grams or less of marijuana, (3) Section

237(a)(2)(A)(iii) of the Act, as amended, 8 U.S.C. § 1227(a)(2)(A)(iii), as a person who is convicted

of an aggravated felony at any time after admission as defined in section 10l(a)(43)(B) of the Act,

illicit trafficking in a controlled substance (as defined in section 802 of Title 21), including a drug

trafficking crime (as defined in section 924(c) of Title 18), and (4) Section 237(a)(2)(A)(iii) of the

Act, as amended, 8 U.S.C. § 1227(a)(2)(A)(iii), as a person who is convicted of an aggravated felony
at any time after admission as defined in section 101(a)(43)(U) of the Act, a law relating to an

attempt or conspiracy to commit an offense described in section IO 1(a)( 43) of the Act.

         7.    I hereby waive any and all rights I may have to any and all fonns of relief or

protection from removal, deportation, or exclusion under the INA, as amended, and related federal
                                                   • i     t


regulations. These rights include, but are not limited to,the ability to apply for the following forms

of relief or protection from removal: asylum; withholding ofremoval under Section 241 (b)(3) of the

INA, 8 U.S.C. § 1231 (b)(3); any protection from removal pursuant to Article 3 ofthe United Nations

Convention Against Torture, including withholding or deferral ofremoval under 8 C.F.R. §§ 208.16-

17 and 1208.16-17, cancellation of removal; adjustment of status; registry; de novo review of a

denial or revocation of temporary protected status (current or future); waivers under Sections 212(h)

and 212(i) of the INA, 8 U.S.C. §§ l 182(h), l 182(i); visa petitions; consular processing; voluntary

departure or any other possible relief or protection from removal available under the Constitution,

laws or treaty obligations of the United States.

         8.    I agree to the entry of a stipulated judicial order of removal pursuant to Section

238(c)(S) of the INA, 8 U.S.C. § 1228(c)(5). I acknowledge that I have not been persecuted in, and

have no present fear of persecution in Guatemala, the country of my nativity and citizenship. I

further acknowledge that I have not been tortured in, and have no present f;ar of torture in

Guatemala, the country of my nativity and citizenship.

         9.    I consent to the introduction of this statement as an exhibit in the record of these

judicial removal proceedings. I further agree to make the judicial order of removal a public

document, waiving my privacy rights, including any privacy rights that might exist under 8 C.F.R. §

208.6.

         10.   I agree to assist U.S. Immigration and Customs Enforcement ("ICE") in the execution
of my removal. Specifically, I agree to assist ICE in the procurement of any travel, identity, or any

other documents necessary for my removal; to meet with and to cooperate with representatives of any

country to which I may by statute be removed if ICE so requests; and to execute any fonns,

applications, or waivers needed to execute or expedite my removal. I further understand that my

failure or refusal to assist ICE in the execution of my removal may subject me to criminal penalties
                                               I
under Section 243 of the INA, 8 U.S.C. § 1253.

        11.     I concede that the entry of this judicial order of removal renders me pennanently

inadmissible to the United States. I agree that I will not enter, attempt to enter, or transit through the

United States without first seeking and obtaining pennission to do so from the Secretary of the

Department of Homeland Security or other designated representative of the U.S. government.

        12.     I will accept a written order issued by this Court for my removal from the United

States to Guatemala, and I waive any and all rights to challenge any provision of this agreement in

any U.S. or foreign court or tribunal.

                                                                 '-

Date



Date
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-----------------------------X
UNITED STATES OF AMERICA                                      ORDER OF
                                                ' [:          JUDICIAL
       - against-                                             REMOVAL

MARIO AMILCAR ESTRADA ORELLANA                                19 CR 328 (JSR)

               Defendant.

-----------------------------X

       Upon the application of the United States of America, by Jason Richman and Matthew

Laroche, Assistant United States Attorneys, Southern District of New York; upon the Factual

Allegations in Support of Judicial Removal; upon the consent of MARIO AMILCAR ESTRADA

ORELLANA ("the defendant") and upon all prior proceedings and submissions in this matter; and

full consideration having been given to the matter set forth herein, the Court finds:

       1.      The defendant is not a citizen or national of the United States.

       2.      The defendant is a native of Guatemala and a citizen of Guatemala.

       3.      The defendant was admitted into the United States as a nonimmigrant visitor pursuant

to a B-2 visa at or near Miami, Florida, on or about April 17, 2019, with a period of authorized

admission until October 16, 2019.

       4.      The defendant remained in the United States beyond October 16, 2019, without

authorization from the Department of Homeland Security.

       5.      At the time of sentencing in the instant criminal proceeding, the defendant will be

convicted in the United States District Court, Southern District of New York, of Participating in a
Conspiracy to Import 500 grams and more of Cocaine into the United States; and to Manufacture and

Distribute 500 grams and more of Cocaine, knowing and intending that •it would be unlawfully

imported into the United States, in a violation of Title 21 United States Code, Sections 963, 952(a),

959(a), 959(c), 960(a)(l), 960(a)(3), and 960(b)(2)(B).
                                            t  I I    I
        6.     The maximum sentence for viol!tions dfTitle 21, United States Code, Sections 963,

952(a), 959(a), 959(c), 960(a)(l), 960(a)(3), and 960(b)(2)(B) is a term ofimprisonmentof 40years.

        7.      The defendant is, and at time of sentencing will be, subject to removal from the
                                                                                '
United States pursuant to: (1) Section 237(a)(l )(B) ofthe Immigration and Nationality Act ("INA" or

the "Act"), as amended, 8 U.S.C. § 1227(a)(l)(B), as a person who after admission as a

nonimmigrant under Section 101(a)(15) of the Act, remained in the United States for a time longer

than pennitted, in violation of this Act or any other law of the United States, (2) Section

237(a)(2)(B)(i) of the Act, as amended, 8 U.S.C. § 1227(a)(2)(B)(i), as a person who at any time

after admission has been convicted of a violation of (or a conspiracy or attempt to violate) any law or

regulation of a State, the United States, or a foreign country relating to a controlled substance (as

defined in section 802 of Title 21) other than a single offense involving possession for one's own use

of 30 grams or less of marijuana, (3) Section 237(a)(2)(A)(iii) of the Act, as amended, 8 U.S.C. §

1227(a)(2)(A)(iii), as a person who is convicted of an aggravated felony at any time after admission

as defined in section 101 (a)(43 )(B) of the Act, illicit trafficking in a controlled substance (as defined

in section 802 of Title 21), including a drug trafficking crime (as defined in section 924(c) of Title

18), and (4) Section 237(a)(2)(A)(iii) of the Act, as amended, 8 U.S.C. § 1227(a)(2)(A)(iii), as a

person who is convicted of an aggravated felony at any time after admission as defined in section

101 (a)(43)(U) of the Act, a law relating to an attempt or conspiracy to commit an offense described

in section 101(a)(43) of the Act.
 I
,j   ' .•




                     8.    The defendant has waived his right to notice and a hearing under Section 238{c) ofthe

            INA, 8 U.S.C. § 1228(c).

                     9.    The defendant has waived the opportunity to pursue any and all forms of relief and

            protection from removal.
                                                           1.: . ,, ''
                                                           '


                     WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the INA, 8 U.S.C.

            § 1228(c), that the defendant shall be removed from the United States promptly upon his release

            from confinement, or, if the defendant is not sentenced to a term of imprisonment, promptly upon his

            sentencing, and that the defendant be ordered removed to Guatemala.

            Dated:         New   Y;[j•rcj.w, 2020
                                               York




                                                               ~~RAKOFF
                                                               UNITED STATES DISTRICT JUDGE
